Election/Restrictions
Claims 1-6, 8, 9, 11-16, and 21-31 are allowable. The restriction requirement between the groups and species set forth in the Office action mailed on 5 March 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5 March 2020 is withdrawn.  Claims 17-20 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Rachel Huffstetler on 10 May 2021.

The application has been amended as follows:
In line 1 of claim 2, replace “Claim” with --Claim 1--
In line 5 of claim 18, replace “lock central lumen” with --lock central cavity--
In line 6 of claim 18, replace “clamp” with --anchor--
In line 4 of claim 19, replace “extend” with –extends--
In line 4 of claim 19, replace “form” with --from--
In line 4 of claim 19, replace “lock central lumen” with --lock central cavity--
In line 2 of claim 25, replace “surface” with --side surface--
In line 2 of claim 26, replace “surface” with --side surface--

Reasons for Allowance
Claims 1-6, 8, 9, 11-16, and 17-31 are allowable.
The following is an examiner’s statement of reasons for allowance: the claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest an atrial sealing skirt configured for receiving a valve, said atrial sealing skirt being configured to substantially conform to an atrial floor and comprising: an atrial skirt body which is generally cylindrical, and which defines a valve receptacle; an atrial skirt top brim .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  The rejection of claims 1-5, 8, 15, 24, 27, and 29 have been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M WEI whose telephone number is (571)270-0309.  The examiner can normally be reached on M-F, 11am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACKIE HO can be reached on (571)272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.M.W/Examiner, Art Unit 3771       
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771